GRAVES, Judge.
Appellant was convicted of selling, whisky on Sunday, and by the jury assessed a penalty of thirty days in jail.
There are no bills of exceptions in the record.
It is shown by the facts offered by the State that an agent of the Liquor Control Board purchased two bottles of whisky from appellant at the Grand Hotel in Wichita Falls on November 16, 1941, same being Sunday, and paid therefor the sum of $2.00.
Appellant took the stand and denied such sale, and offered further proof that he was not at such hotel during such month of November.
An issue of fact was thus presented to the jury for their decision, and they decided the same against appellant’s contention. This was their province, and we do not think their verdict should be disturbed.
No error appearing, the judgment is affirmed.